Citation Nr: 1504563	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-17 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on March 25, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  The Veteran was not receiving care for a service-connected disability or a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a rehabilitation program on March 25, 2012.

2.  The medical care provided on March 25, 2012, was not a qualifying emergency service.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred on March 25, 2012, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).  The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2014).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2014).

The April 2012 decision advised the Veteran of the criteria necessary to obtain medical reimbursement, notified the Veteran of his appellate rights, explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  The pertinent facts are not in dispute, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Factual Background and Analysis

On March 25, 2012, the Veteran presented for treatment with a one-week history of constant back pain.  The pain was described as "moderate" and nonradicular.  The Veteran denied injury and reported a history of similar symptoms on "several" occasions.  After evaluation, the Veteran was discharged with a diagnosis of chronic lumbar back pain and a prescription for Lortab and Flexeril and advised to follow up with his doctor at the VA clinic in three days.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment of or reimbursement for the expenses associated with the services.

The Veteran does not claim that he had (or sought) prior authorization from VA for the treatment at issue, nor is there any indication in the record of any such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. §§ 1725 and 1728.  VA has amended these regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  Unless otherwise noted, the Board considered the regulations applicable to claims filed in March 2012. 

38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 

The Veteran was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, and the treatment was not provided in conjunction with the service-connected diabetes mellitus or a non-service connected disability which is associated with and aggravating the service-connected diabetes mellitus.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49 (1998) (All requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized). 

38 U.S.C.A. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the criteria.  In part, the criteria require that the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The regulation indicates that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002 (2014). 

There is no indication that the treatment the Veteran received in March 2012 was rendered in a medical emergency, and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  The treatment records indicate that the pain was moderate, nonradicular, and unassociated with bowel, bladder, motor, or sensory dysfunction or injury, that it had remained unchanged for approximately one week, and that it was similar to previous episodes of back pain.  The Veteran has not provided any explanation as to why he sought private medical care on an March 25, 2012, or otherwise indicated why the treatment should be considered "emergent" as defined above.  

Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The facts do not suggest that the care was a qualifying emergency service.  Thus, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses incurred on March 25, 2012, must be denied.


ORDER

Entitlement to payment of or reimbursement for private medical expenses incurred on March 25, 2012, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


